              Case 2:20-cv-04211-GAM Document 7 Filed 03/26/21 Page 1 of 8




                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

TYRONE GREEN,                                  :
    Plaintiff,                                 :
                                               :
         v.                                    :      CIVL ACTION NO. 20-CV-4211
                                               :
SERGEANT WHITE, et al.,                        :
    Defendants.                                :

                                        MEMORANDUM

McHUGH, J.                                                                   MARCH 26, 2021

         Plaintiff Tyrone Green, a state prisoner incarcerated at SCI-Phoenix, brings this pro se

civil action pursuant to 42 U.S.C. § 1983, alleging cruel and unusual punishment in violation of

the Eighth Amendment of the United States Constitution. Green has paid the required filing fee

in this this civil action in accordance with this Court’s Order. He has also filed an Amended

Complaint (ECF No. 4) which serves as the operative pleading in this case. See Shahid v.

Borough of Darby, 666 F. App'x 221, 223 n.2 (3d Cir. 2016) (per curiam) (“Shahid’s amended

complaint, however, superseded his initial complaint.” (citing W. Run Student Hous. Assocs. LLC

v. Huntingdon Nat’l Bank, 712 F.3d 165, 171 (3d Cir. 2013)). Because the Amended Complaint

does not state a plausible claim, it will be dismissed, but Mr. Green will be granted leave to

further amend.

I.       FACTUAL ALLEGATIONS 1

         Mr. Green’s Amended Complaint names two Defendants: Sergeant White and Officer

Carvalho, both employed at SCI-Phoenix (ECF No. 4 at 2.) Green’s claims are based on events

that occurred at SCI-Phoenix on May 26, 2019. He alleges that, on that date, he and another



1
    The facts set forth in this Memorandum are taken from Green’s Amended Complaint.
          Case 2:20-cv-04211-GAM Document 7 Filed 03/26/21 Page 2 of 8




inmate were not finished eating breakfast when they were told to leave the dining room, though

they had not been given twenty (20) minutes to eat as required by prison policy. (Id.) Defendant

White allegedly shut and locked the dining room door while Green and others were still inside.

(Id.) A dining room supervisor allowed Green and another inmate to leave through the employee

exit, where they were met by Defendant White. (Id. at 3.) Defendant White took the inmates’

identification cards and advised them they would be receiving misconducts. (Id.) She rejected

their explanation that they used the employee exit because Defendant White had locked them in

the dining room, whereupon Green declared that it was a set up. (Id.)

       Mr. Green left the area to take his medication. When he returned to his housing unit,

Defendant White was waiting for him with several other officers. (Id.) When Green again

complained about being issued a misconduct, Defendant White told the other officers and

inmates present to leave. Green alleges Defendant White began yelling at him and poking him in

the face with her fingernails, which were pointed at the tip. He alleges she called him “a pu**y

and bitch” and spit in his face. When other officers pulled her away Defendant White told

Green, “your mother wasted black skin when she had you.” (Id. at 4.)

       Green was told to return to his housing unit and he complied. He was followed by

Defendant Carvalho and Officer Brown. Defendant Carvalho is alleged to have threatened

Green by telling him that he was going to “kick [Green’s] ass” and break Green’s glasses over

his face. (Id.) When Green, followed by Defendant Carvalho, reached his cell, Defendant

Carvalho is alleged to have threatened to kill Green. (Id.) Green alleges that, as a result of the

named Defendants’ conduct, he experienced anguish and cut himself with a razor. (Id.)

       Mr. Green asserts that Defendant White’s conduct violated the Eighth Amendment in that

it constituted excessive force, was engaged in outside of her scope of duties, and was in violation



                                                 2
          Case 2:20-cv-04211-GAM Document 7 Filed 03/26/21 Page 3 of 8




of Department of Corrections Policy, DC-ADM-201. (Id. at 5-6.). He also asserts a state law

claim for assault. (Id.) Green asserts that Defendant Carvalho’s conduct violated the Eighth

Amendment, was engaged in outside of the scope of his duties, and was in violation of

Department of Corrections Policy, ADM-201. Green also asserts that Carvalho’s conduct

violated unidentified state tort law. (Id. at 8.) Green seeks recovery of compensatory and

punitive damages. (Id.)

II.    STANDARD OF REVIEW

       Although Green has paid the filing fee in full, the Court has the authority to screen his

Amended Complaint pursuant to 28 U.S.C. § 1915A. See Shane v. Fauver, 213 F.3d 113, 116

n.2 (3d Cir. 2000) (recognizing that the district courts have the authority to screen a prisoner

complaint pursuant to § 1915A(b)(1) even if the prisoner is not proceeding in forma pauperis).

Section 1915A requires that the Court “review, before docketing, if feasible or, in any event, as

soon as practicable after docketing, a complaint in a civil action in which a prisoner seeks redress

from a governmental entity or officer or employee of a governmental entity.” 28 U.S.C. §

1915A(a). In doing so, the Court must dismiss a complaint or any portion thereof that “is

frivolous, malicious, or fails to state a claim upon which relief may be granted,” id. §

1915A(b)(1), or that “seeks monetary relief from a defendant who is immune from such relief,”

id. § 1915A(b)(2).

       Whether a complaint fails to state a claim under § 1915A(b)(1) is governed by the same

standard applicable to motions to dismiss under Federal Rule of Civil Procedure 12(b)(6). See

Neal v. Pa. Bd. of Prob. & Parole, No. 96-7923, 1997 WL 338838, at *1 (E.D. Pa. June 19,

1997); see also Tourscher v. McCullough, 184 F.3d 236, 240 (3d Cir. 1999). Accordingly, the

Court must determine whether the Amended Complaint contains “sufficient factual matter,



                                                  3
          Case 2:20-cv-04211-GAM Document 7 Filed 03/26/21 Page 4 of 8




accepted as true, to state a claim to relief that is plausible on its face.” Ashcroft v. Iqbal, 556

U.S. 662, 678 (2009) (quotations omitted). As Green is proceeding pro se, the Court construes

his allegations liberally. Higgs v. Att’y Gen., 655 F.3d 333, 339 (3d Cir. 2011).

III.    DISCUSSION

        “To state a claim under § 1983, a plaintiff must allege the violation of a right secured by

the Constitution and laws of the United States, and must show that the alleged deprivation was

committed by a person acting under color of state law.” West v. Atkins, 487 U.S. 42, 48 (1988).

Additionally, “[a] defendant in a civil rights action must have personal involvement in the

alleged wrongs” to be liable. See Rode v. Dellarciprete, 845 F.2d 1195, 1207 (3d Cir. 1988).

Green has failed to state a plausible Eighth Amendment claim based on the conduct of

Defendants White and Carvalho.

        The Eighth Amendment prohibits prison officials from unnecessarily and wantonly

inflicting pain in a manner that offends contemporary standards of decency. See Hudson v.

McMillian, 503 U.S. 1, 8 (1992). When screening an Eighth Amendment excessive force claim

under § 1915, the Court asks whether the prisoner has plausibly alleged that the force was

applied “maliciously and sadistically to cause harm” rather than “in a good-faith effort to

maintain or restore discipline.” Jackson v. Bueno, Civ. A. No. 20-0687, 2020 WL 2847925, at

*3 (E.D. Pa. June 2, 2020) (quoting Hudson, 503 U.S. at 7). The factors used to determine

whether the force applied was excessive include: (1) the need for the application of force; (2) the

relationship between the need and the amount of force that was used; (3) the extent of injury

inflicted; (4) the extent of the threat to the safety of staff and inmates, as reasonably perceived by

responsible officials on the basis of the facts known to them; and (5) any efforts made to temper

the severity of a forceful response. Brooks v. Kyler, 204 F.3d 102, 106 (3d Cir. 2000) (quoting



                                                   4
            Case 2:20-cv-04211-GAM Document 7 Filed 03/26/21 Page 5 of 8




Whitley v. Albers, 475 U.S. 312, 321 (1986)). Although the extent of an inmate’s injuries is

relevant to an Eighth Amendment analysis, “there is no fixed minimum quantum of injury that a

prisoner must prove that he suffered through objective or independent evidence in order to state a

claim for wanton and excessive force.” Id. at 104. Thus, the inquiry must be driven by the

extent of the force and the circumstances in which it is applied, not by the resulting injuries. Id.

at 108; see also Smith v. Mensinger, 293 F.3d 641, 648 (3d Cir. 2002). The Eighth Amendment

does not protect against a de minimis use of physical force, so long as it is not of a sort

“repugnant to the conscience of mankind.” Brooks, 204 F.3d at 107 (quoting Hudson, 503 U .S.

at 9-10).

       A.      Eighth Amendment Claims Against Defendant White

       Green alleges that Defendant White yelled at him, called him names, spit in his face, and

poked him in the face with pointed fingernails after he complained about the imposition of a

misconduct. He does not allege that he suffered any physical injury because of Defendant

White’s conduct. Further, he does not allege that he required or was denied medical treatment

following the encounter with Defendant White. Given the limited nature of White’s use of force

here – poking Green in the face with pointed fingernails and spitting at him in the context of

discussing an alleged disciplinary infraction – and the absence of physical injury resulting from

the poking, the Court concludes that the use of force here is not the type of objectively serious

use of force that rises to the level of an Eighth Amendment violation. See Wilkins v. Gaddy, 559

U.S. 34, 38 (2010) (per curiam) (“An inmate who complains of a push or shove that causes no

discernible injury almost certainly fails to state a valid excessive force claim.” (internal

quotations omitted)); see also Middleton v. Sanchez, No. 16-00203, 2016 WL 1089131, at *5

(M.D. Pa. Mar. 21, 2016) (inmate who was, inter alia, poked in face with finger did not suffer



                                                  5
            Case 2:20-cv-04211-GAM Document 7 Filed 03/26/21 Page 6 of 8




lasting injury, merely temporary discomfort, and did not state plausible Eighth Amendment

claim); Ruta v. Morris, No. 07-1832, 2007 WL 3342771, at *3 (M.D. Pa. Nov. 7, 2007) (inmate

who was pushed and poked in the face did not state plausible Eighth Amendment claim). “The

Eighth Amendment does not protect an inmate against an objectively de minimis use of force.”

Lindsey v. O’Connor, 327 Fed. Appx. 319, 321 (3d Cir. 2009) (inmate who was grabbed and

threatened outside of cell but did not suffer injury as a result did not state plausible Eighth

Amendment claim).

       The facts alleged as to Defendant White suggest that she engaged in an unfortunate, but

de minimis, use of force when faced with Green’s complaints about the imposition of a

misconduct. The facts alleged do not state a plausible Eighth Amendment claim and this claim

will be dismissed. However, because the Court cannot state with certainty that Green cannot

state a plausible Eighth Amendment claim, he will be granted leave to amend this claim.

       B.      Eighth Amendment Claims Against Defendant Carvalho

       Green seeks money damages against Defendant Carvalho based on verbal threats of

physical harm he allegedly made on a single occasion. The fact that Green received threats of

bodily harm does not state a § 1983 claim because verbal threats or taunts, without more, are

insufficient to violate the Constitution. See Dunbar v. Barone, 487 F. App’x 721, 723 (3d Cir.

2012) (holding that threats that inmate was a “marked man and that his days were numbered” did

not state Eighth Amendment claim); McBride v. Deer, 240 F.3d 1287, 1291 n. 3 (10th Cir. 2001)

(holding that threat to spray inmate with mace did not violate Eighth Amendment); DeWalt v.

Carter, 224 F.3d 607, 612 (7th Cir. 2000) (“Standing alone, simple verbal harassment does not

constitute cruel and unusual punishment, deprive a prisoner of a protected liberty interest or deny




                                                  6
              Case 2:20-cv-04211-GAM Document 7 Filed 03/26/21 Page 7 of 8




a prisoner equal protection of the laws.”). 2 Because he alleges that Defendant Carvalho engaged

in no more than verbal harassment, during a single encounter, Mr. Green does not state a

plausible Eighth Amendment claim against Defendant Carvalho and this claim will be dismissed.

Leave to amend will not be granted, because on these facts amendment would be futile.

         C.       State Law Claims

         Green purports to assert a state law claim of assault against Defendant White, and an

unidentified state law tort claim against Defendant Carvalho. (ECF No. 4 at 5-6, 8.) Because the

Court has dismissed his federal claims, the Court will not exercise supplemental jurisdiction

under 28 U.S.C. § 1367(c) over any state law claims. Accordingly, the only independent basis

for jurisdiction over any such claims is 28 U.S.C. § 1332(a), which grants a district court

jurisdiction over a case in which “the matter in controversy exceeds the sum or value of $75,000,

exclusive of interest and costs, and is between . . . citizens of different States.”

         Section 1332(a) requires “‘complete diversity between all plaintiffs and all defendants,’

even though only minimal diversity is constitutionally required. This means that, unless there is

some other basis for jurisdiction, ‘no plaintiff [may] be a citizen of the same state as any

defendant.’” Lincoln Ben. Life Co. v. AEI Life, LLC, 800 F.3d 99, 104 (3d Cir. 2015) (quoting

Lincoln Prop. Co. v. Roche, 546 U.S. 81, 89 (2005) and Zambelli Fireworks Mfg. Co. v. Wood,

592 F.3d 412, 419 (3d Cir. 2010) (internal footnotes omitted)). An individual is a citizen of the

state where he is domiciled, meaning the state where he is physically present and intends to

remain. See Washington v. Hovensa LLC, 652 F.3d 340, 344 (3d Cir. 2011). “[T]he domicile of

a prisoner before his imprisonment presumptively remains his domicile during his



2
 The result I reach here does not rule out the possibility of stating an Eighth Amendment claim if there is a pattern
of threats by a correctional officer over a sustained period of time creating psychologically debilitating
environment.

                                                          7
            Case 2:20-cv-04211-GAM Document 7 Filed 03/26/21 Page 8 of 8




imprisonment.” Pierro v. Kugel, 386 F. App’x 308, 309 (3d Cir. 2010). It is the

plaintiff's burden to establish diversity of citizenship, see Gibbs v. Buck, 307 U.S. 66, 72

(1939); Quaker State Dyeing & Finishing Co., Inc. v. ITT Terryphone Corp., 461 F.2d 1140,

1143 (3d Cir. 1972) (stating that, in diversity cases, the plaintiff must demonstrate complete

diversity between the parties and that the amount in controversy requirement has been

met); Jackson v. Rosen, C.A. No. 20-2842, 2020 WL 3498131, at *8 (E.D. Pa. June 26, 2020).

          Green does not allege the citizenship of the parties. Rather, he provides only

Pennsylvania addresses for himself and the Defendants, which suggests that he and some, if not

all, of the Defendants may be Pennsylvania citizens. Accordingly, Green has not sufficiently

alleged that the parties are diverse for purposes of establishing the Court’s jurisdiction over any

state law claims he intends to pursue. However, Green will be granted leave to amend his state

law claims against Defendant White.

IV.       CONCLUSION

          For the foregoing reasons, the Court will dismiss Green’s Eighth Amendment claims

pursuant to 28 U.S.C. § 1915A(b)(1) for failure to state a claim. Having dismissed Green’s

constitutional claims against Defendant Carvalho, the Court will dismiss without prejudice

Green’s state law claim against Defendant Carvalho for lack of subject matter jurisdiction. 3

Green will be granted leave to amend his claims against Defendant White. Grayson v. Mayview

State Hosp., 293 F.3d 103, 110 (3d Cir. 2002). An appropriate Order follows.

                                                BY THE COURT:


                                                /s/ Gerald Austin McHugh
                                                UNITED STATES DISTRICT JUDGE



3
    Mr. Green may reassert these claims by filing a complaint in state court if he chooses to do so.
                                                   8
